Title: From George Washington to Major General Robert Howe, 17 August 1779
From: Washington, George
To: Howe, Robert


        
          Dear Sir,
          Head Quarters West Point Augt 17th 79
        
        I have received your letter of yesterday on the subject of our confidential friend.
        It appears to me that the detail he seems to desire will be rather too minute and tend to excite suspicion instead of giving him credit with the enemy. The idea of what was communicated before was to pretend that he had made general observations and inquiries in the army, and had formed an average estimate of the several brigades as the result. The particular strength of each regiment would exceed this purpose and in some measure contradict the principle. But if on his return he finds the present not satisfactory and the enemy press for what he now requires it shall not be refused—Let him in the first place make the experiment with what he has.
        I have thought it necessary to endeavour to impose upon this person himself by making him believe the return sent to the enemy is a true one; if you could assist the deception by indirectly giving him an intimation of your strength conformable to the number expressed in my estimate it may have a good effect—I have stated Glovers brigade at 1160—The cavalry and Armand’s corps at 680—both fit for duty.
        I am really at a loss what opinion to form of this man—His former conduct in this dispute, from the accounts I have had of it are in his favour; his conduct in the execution of his present occupation has not been to his disadvantage: But still there are some little appearances about him that give me distrust, and as the enemy have it more in their power to reward certain services than we have in the way which is most tempting, I always think it necessary to be very guarded, with those who are professedly acting as double characters—This has hitherto prevented my doing any thing for the man in question in the way of office, lest it might really put it in his power to do us mischief; but as the pretext upon which he applies is plausible and may be honest, I shall endeavour to find some place which will answer the purpose and by keeping him mostly remote from the army, leave it the less in his power to turn it to our injury. We must endeavour to make it his interest to be faithful, for as it is apparent he means to get something by the business, and will even receive double wages, we must take care if possible not to let motives of interest on the other side bear down his integrity and inclination to serve us—Few men have virtue to withstand the highest bidder. I am with great regard D. Sir Your obed. servant.
        
        
          P.S. I have also received your public letter of the 16th. I have never seen the letter you mention from Col. Armand.
          An acct of one of the important evts which in a late letter I told you I thought the next 10 or 12 days would bring forth, is arrived—the paper herewith inclosed contains a narrative of the west India business.
        
      